Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detail Action
Claims 21-58 are pending.  This is a response to applicant’s argument and the claims set filed on 4/14/2022.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/21 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 29: The electronic apparatus of claim 28, wherein the other sensor is further configured to sense change in position information of the electronic apparatus and the processor is further configured to update the second content based on the change in position information of the electronic apparatus sensed by the other sensor.
Claim 29 appears did not end with a period and that is added to the claim.


Allowable Subject Matter
Claims 21-58 are allowed.
The claims 21-58 are allowed for the reasons stated in applicant’s response filed on 10/28/21.  Specifically, Applicant’s 10/28/21 remarks argued the prior arts fail to teach individually or in combination following feature of the independent claim 21(see remarks pages 13-16):
”… from display of a first content without displaying of a second content to display of both first content and the second content together based on identifying the first movement of the entirety of the electronic apparatus within three-dimensional space without depending on touch input via the touch scree,  wherein the first content is related to a first application executed in the electronic apparatus and the second content is related to a second application executed in the electronic apparatus which is different from the first application, and control the display to change from the display of both the first content and second content together back to the display of the first content without display of the second content based on identifying a second movement of the entirety of electronic apparatus within three-dimensional space without depending on touch input via the touch screen while both the first content and the second content are displayed together on the display.” 
Claims 38 recite similar limitations and are allowed for the same reason as claim 1. (see above) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/RSD/


/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992